DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed January 22, 2021. 
Claim 1 has been amended.
Claims 1 and 3-15 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application JP2017-233118 filed on 12/5/2017. Applicant's claim for the benefit of this prior-filed application is acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments
The previously pending 35 USC 103 rejections have been withdrawn in view of Applicant’s claim amendments. See below for reasoning.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1 and 3-15, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out what limitations are directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitation do not amount to significantly more than the abstract idea. The Examiner asserts that the claimed “calculation” is directed towards the abstract idea of Organizing Human Activity, where calculating improvement abilities based on certain grades, major/minor elements, and evaluation points for the purpose of improving employee performance is managing relationships between people (Organizing Human Activity) (See PEG 2019). The Examiner asserts that a human evaluating employee abilities and inputting data in a computer is merely using a general purpose computer to implement the abstract idea. The Examiner then notes that the presentation device that is displaying “a first graphical user interface”, “a second graphical user 
The Examiner further asserts that keeping a tally of the number of views does not improve the graphical user interface, but rather merely displays further data for the human user to interpret, therefore merely adding insignificant extra-solution activity and merely adding the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
The Applicant further argues that the claims recite significantly more than the abstract idea. The Examiner respectfully disagrees. The Examiner has clearly pointed out what limitations are directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitation do not amount to significantly more than the abstract idea. The Examiner asserts that the determinations and calculations are directed towards the abstract idea of Organizing Human Activity as shown in the rejection where, the presentation steps/functions would not account for significantly more than the abstract idea because receiving data and displaying/presenting data have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and are merely using general purpose computer components to implement the abstract idea (See 
The Examiner further asserts that keeping a tally of the number of views does not improve the graphical user interface, but rather merely displays further data for the human user to interpret, therefore accounting for well-known, routine, and conventional steps/functions to one of ordinary skill in the art and are merely using general purpose computer components to implement the abstract idea (See MPEP 2106.05). Applicant’s arguments are not persuasive.
The Examiner further points to Grotjohn et al. (US 2005/0125742 A1) (See at least Figure 2, Figure 8, Paragraph 0023, Paragraph 0030, Paragraph 0032, and Paragraph 0034), which discloses how switching between two different graphical user interfaces displaying data is well-known at the effective filing date of the Applicant’s claimed invention. Applicant’s arguments are not persuasive.
The Examiner further points to MPEP 2106.05 which states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter”, where a narrow abstract idea is still an abstract idea. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-15 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward ability evaluation system, comprising: an input device configured to input improvement proposal information provided by a proponent, the improvement proposal information including at least one of a problematic issue, a solution to the issue, and a method for implementing the solution to the issue; an improvement proposal storage device configured to store the input improvement proposal information; an access device configured to allow at least another person different from the proponent to access and view the improvement proposal information stored in the improvement proposal storage device; an access information storage device configured to store first access information on the other person when the other person accesses the improvement proposal information with the access device, the first access information indicating a number of views by the other person of the improvement proposal information; an improvement ability calculation device configured to calculate, based on at least the number of views by the other person in the first access information, an improvement ability of the proponent who provides the improvement proposal information, the improvement ability including one or more major elements each of which being represented by an evaluation point at one of a plurality of grades, each of the one or more major elements including one or more minor elements each of which being represented by an evaluation point at one of the plurality of grades; and a presentation device configured to display, on a display screen, a first graphical user interface with (i) a graphical representation of a hierarchical organization between each of the one or more major elements and the one or more minor elements and (ii) one or more graphical symbols that represent evaluation points of each of the one or more minor elements of the improvement ability, and a second graphical user interface with (i) a graphical representation of the one or more major elements and (ii) one or more graphical symbols that represent the evaluation points of each of the one or more major elements of the improvement ability, wherein the 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “ability evaluation system, comprising: an input device configured to input improvement proposal information provided by a proponent; an improvement proposal storage device configured to store the input improvement proposal information; an access device configured to allow at least another person different from the proponent to access and view the improvement proposal information stored in the improvement proposal storage device; an access information storage device configured to store first access information on the other person; an improvement ability calculation device configured to; and a presentation device configured to display, on a display screen, a first graphical user interface with (i) a graphical representation, and a second graphical user interface with (i) a graphical representation, wherein the presentation device is configured to switch between the first graphical user interface and the second graphical user interface” 
The Examiner further notes that “switch between the first graphical user interface and the second graphical user interface” is a human user inputting data telling the computer to switch from one graphical presentation to a second graphical presentation, which would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05).
In addition, dependent claims 3-15 further narrow the abstract idea and dependent claims 3-6, 12, and 14-15 additionally recite “allow the other person to view the improvement proposal information, store the number of views, allow the other person to give a favorable evaluation, store a number of favorable evaluations, store the number of 
The claimed “ability evaluation system, input device, proponent, improvement proposal storage device, access device, display screen, first graphical user interface, second graphical user interface,another person, access information storage device, improvement ability calculation device, comment storage device, and presentation device” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, System claims 1-15 recite an ability evaluation system, input device, proponent, improvement proposal storage device, access device, display screen, first graphical user interface, second graphical user interface, another person, access information storage device, improvement ability calculation device, comment storage device, and presentation device; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraph 0029 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “ability evaluation system, comprising: an input device configured to input improvement proposal information provided by a proponent; an improvement proposal storage device configured to store the input improvement proposal information; an access device configured to allow at least another person different from the proponent to access and view the improvement proposal information stored in the improvement proposal 
In addition, claims 3-15 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3-6, 12, and 14-15 additionally recite “allow the other person to view the improvement proposal information, store a number of views, allow the other person to give a favorable evaluation, store the number of favorable evaluations, store the number of utilizations by the other person, allow the proponent and the other person to access the improvement proposal information, store information, allow the proponent to access improvement proposal information of the other person, store the number of accesses, input a supervisors evaluation that is provided by a supervisor, store the supervisors evaluation, 
The Examiner further points to Grotjohn et al. (US 2005/0125742 A1) (See at least Figure 2, Figure 8, Paragraph 0023, Paragraph 0030, Paragraph 0032, and Paragraph 0034), which discloses how switching between two different graphical user interfaces displaying data is well-known at the effective filing date of the Applicant’s claimed invention.

Allowable over 35 USC 103
Claims 1 and 3-15 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claim 1 discloses a system for evaluating employee abilities based on major/minor elements, evaluation points, grades, and number of views of improvement systems which is to help employees improve their work ability in a workplace.
Reasons the claims overcome the 35 USC 103 rejection: The closest prior art of record is:
Kotis (US 2012/0005113 A1) – which discloses an access system for assessing employee work performance for evaluation. 
Mann et al. (US 2002/0019765 A1) – which discloses performance management and measurement of employees to provide feedback to employees.
Grotjohn et al. (US 2005/0125742 A1) – which discloses displaying and switching between multiple graphical user interfaces to display certain pieces of data as input by a human user.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1 and 3-15, such as evaluating employee abilities based on major/minor elements, evaluation points, grades, and number of views of improvement systems which is to help employees improve their work ability in a workplace.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. ability evaluation system, comprising: an input device configured to input improvement proposal information provided by a proponent, the improvement proposal information including at least one of a problematic issue, a solution to the issue, and a method for implementing the solution to the issue; an improvement proposal storage device configured to store the input improvement proposal information; an access device configured to allow at least another person different from the proponent to access and view the improvement proposal information stored in the improvement proposal storage device; an access information storage device configured to store first access information on the other person when the other person accesses the improvement proposal information with the access device, the first access information indicating a number of views by the other person of the improvement proposal information; an improvement ability calculation device configured to calculate, based on at least the number of views by the other person in the first access information, an improvement ability of the proponent who provides the improvement proposal information, the improvement ability including one or more major elements each of which being represented by an evaluation point at one of a plurality of grades, each of the one or more major elements including one or more minor elements each of which being represented by an evaluation point at one of the plurality of grades; and a presentation device configured to display, on a display screen, a first graphical user interface with (i) a graphical representation of a hierarchical organization between each of the one or more major elements and the one or more minor elements and (ii) one or more graphical symbols that represent evaluation points of each of the one or more minor elements of the improvement ability, and a second graphical user interface with (i) a graphical representation of the one or more major elements and (ii) one or more graphical symbols that represent the evaluation points of each of the one or more major elements of the improvement ability, wherein the presentation device is configured to switch between the first graphical user interface and the second graphical user interface (as required by independent claim 1)”, thus rendering claims 1 and 3-15 as allowable over the prior art. 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683